EXHIBIT 10.2
 
AMENDMENT NO. 4 TO FIRST PREFERRED FLEET MORTGAGE
 
This Amendment No. 4 to FIRST PREFERRED FLEET MORTGAGE dated as of April 24,
2013 and effective as of April 24, 2013, (this “Agreement”) is between GLOBAL
GEOPHYSICAL SERVICES, INC., a Delaware corporation (the “Shipowner”), and BANK
OF AMERICA, N.A., a national banking association, as administrative agent, as
mortgagee (in such capacity, the “Mortgagee”).
 
INTRODUCTION
 
A. The Shipowner and the Mortgagee are parties to the First Preferred Fleet
Mortgage dated as of April 30, 2010 (as the same may be amended, amended and
restated, or otherwise modified from time to time, the “Mortgage”) bearing
against the whole of the United States flag vessels (as more specifically
described on Schedule I), together with all of the boilers, engines, generators,
drilling machinery and equipment, pumps and pumping equipment, machinery, masts,
spars, sails, boats, anchors, cables, chains, rigging, tackle, outfit, apparel,
furniture, fittings, equipment, spares, fuel, stores and all other appurtenances
thereunto appertaining or belonging, and also any and all additions,
improvements and replacements hereafter made in or to such vessels, or any part
thereof, or in or to their equipment and appurtenances aforesaid (collectively,
the “Vessels”).  The Mortgage was duly filed with the United States Coast Guard,
National Vessel Documentation Center, on May 6, 2010 at 10:23 a.m. and recorded
as Batch No. 743520, Document ID No. 11973333.
 
B. The Shipowner is a party to the Credit Agreement dated as of April 30, 2010
(as the same may be amended, amended and restated, or otherwise modified from
time to time, the “Credit Agreement”) among the Shipowner, as borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender, and L/C Issuer,
Credit Suisse, as Syndication Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, successor-by-merger to Banc of America Securities LLC, as Sole
Lead Arranger and Sole Book Manager, and the other lenders party thereto (the
“Lenders”), pursuant to which the Lenders have agreed from time to time to
extend credit and/or issue letters of credit for the benefit of the Shipowner in
an aggregate amount up to Eighty-Five Million United States Dollars
(US$85,000,000.00) which amount is currently the principal amount of the
Mortgage.  The Credit Agreement provided for certain increases of such amount.
 
C. The Mortgage was granted by the Shipowner in favor of the Mortgagee to secure
the obligations of the Shipowner under the Credit Agreement and the other Loan
Documents, and the payment of all other sums of money (whether for principal,
premium, if any, interest, fees, expenses, indemnities or otherwise) from time
to time payable by the Shipowner under the Mortgage and the other Loan Documents
to which it is a party, and to secure performance and observance of all other
Obligations (as defined in the Mortgage).
 
D. On even date herewith, the Shipowner, the Mortgagee, and the Lenders have
entered into that certain Amendment No. 4 to Credit Agreement of even date
herewith (the “Fourth Amendment”) in order to extend the maturity date of some
of the Obligations and to otherwise supplement and amend the Credit Agreement in
certain respects as set forth therein, a true and correct copy of which Fourth
Amendment is attached hereto and incorporated herein as Exhibit “A”.
 
 
 

--------------------------------------------------------------------------------

 
E. The Shipowner and the Mortgagee desire to amend the Mortgage to confirm that
the obligations, liabilities and indebtedness of the Shipowner to the Mortgagee
arising under the Credit Agreement, as amended through the Fourth Amendment, and
under all Loan Documents related thereto, are obligations the payment and
performance of which are secured by the lien of the Mortgage.
 
THEREFORE, the Shipowner and the Mortgagee hereby agree as follows:
 
Section 1. Definitions; References.  Unless otherwise defined in this Agreement,
terms used in this Agreement which are defined in the Mortgage shall have the
meanings assigned to such terms in the Mortgage.
 
Section 2. Amendments of Mortgage. The Mortgage is hereby amended as follows:
 
(a)           To confirm that the “Obligations” which are or may become secured
by the Mortgage expressly include, without limitation, all obligations,
liabilities and indebtedness of the Shipowner under the Credit Agreement, as
amended through the Fourth Amendment, under all Loan Documents related to the
Credit Agreement, as amended, including the Mortgage, and under any extensions
or renewals of, amendments to, or replacements for any of the foregoing.
 
(b)           To confirm that the term “Credit Agreement” wherever such term
appears on page one and in Sections 1 through 3.11 of the Mortgage, means the
Credit Agreement, as amended through the Fourth Amendment.
 
(c)           To confirm that the term “Mortgage”, as used in the Mortgage,
means the Mortgage, as amended by this Agreement.
 
(d)           The Mortgage, including all of the covenants and agreements on the
part of the Shipowner which are set forth therein or are incorporated therein by
reference, and all of the rights, privileges, powers and immunities of the
Mortgagee that are provided for in the Mortgage, are in all respects confirmed,
affirmed, reaffirmed and continued.
 
Section 3. Representations and Warranties.  The Shipowner represents and
warrants that: (a) the execution, delivery, and performance of this Agreement
are within the corporate power and authority of the Shipowner and have been duly
authorized by all necessary corporate or other organizational action; (b) this
Agreement constitutes legal, valid, and binding obligations of the Shipowner,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws of general applicability affecting the enforcement of creditors’
rights and the application of  general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law); (c)
the representations and warranties of the Shipowner contained in each Loan
Document are true and correct in all material respects as of the date of this
Agreement, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they call be true and
correct in all material respects as of such earlier date; (d) no Default or
Event of Default exists under the Loan Documents; and (e) the Liens under the
Mortgage and the other Collateral Documents (as defined in the Credit Agreement)
are valid and subsisting.
 
 
-2-

--------------------------------------------------------------------------------

 
Section 4. Effect on Credit Documents.  Except as amended herein, the Mortgage
and all other Credit Documents remain in full force and effect as originally
executed. Nothing herein shall act as a waiver of any of the Mortgagee’s or any
Lender’s rights under the Loan Documents as amended, including the waiver of any
Default or Event of Default, however denominated. The Shipowner acknowledges and
agrees that this Agreement shall in no manner impair or affect the validity or
enforceability of the Mortgage.  This Agreement is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Agreement may be a Default or Event of Default under other Loan Documents.
 
Section 5. Effectiveness.  This Agreement shall become effective and the
Mortgage shall be amended as provided for herein when each of the parties hereto
shall have executed and delivered this Agreement. This Agreement may be executed
in multiple counterparts which together shall constitute one and the same
agreement.
 


 
[The rest of this page has been left intentionally blank.]
 


 
-3-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Shipowner has executed this Mortgage on the 24th day of
April, 2013, and is effective as of the date and year first above written.
 
SHIPOWNER:
 
GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation




By: /s/ P. Mathew Verghese
Name: P. Mathew Verghese
Title: Sr. VP & CFO


STATE OF TEXAS
)

 
) ss. :

COUNTY OF FORT BEND
)

 
On this 24th day of April, 2013, before me personally appeared P. Mathew
Verghese, to me known, who being by me duly sworn, did depose and say that s/he
resides at -------------------; that s/he is an authorized individual of GLOBAL
GEOPHYSICAL SERVICES, INC., the company described in and which executed the
foregoing instrument; and that s/he signed her/his name thereto by order of the
Board of Directors of said company and that said instrument is the act and deed
of said company.


/s/ Marcela L. Landau
Notary Public


NOTARY PUBLIC STAMP:
Marcela Larsen Landau
Notary Public State of Texas
My Commission Expires
July 11, 2016




 


Signature Page to Amendment No. 4 to First Preferred Fleet Mortgage
U.S.A.
 

--------------------------------------------------------------------------------

 
MORTGAGEE:
 
BANK OF AMERICA, N.A., a National Banking Association, as Administrative Agent






By:/s/ Darleen R. Parmelle
Name:Darleen R. Parmelle
Title:Assistant Vice President
 
 
STATE OF NORTH CAROLINA
)

 
) ss. :

COUNTY OF MECKLENBURG
)

 
On this 23 day of April, 2013, before me personally appeared Darleen R.
Parmelle, to me known, who being by me duly sworn, did depose and say that s/he
resides at 101 S. Tryon  Street, Charlotte, NC 28255; that s/he is an authorized
individual of BANK OF AMERICA, N.A., the company described in and which executed
the foregoing instrument; and that s/he signed her/his name thereto by order of
the Board of Directors of said company and that said instrument is the act and
deed of said company.

 
/s/ Debra Hill
Notary Public
 
 
 
NOTARY PUBLIC STAMP:


Debra Hill
Notary Public
Mecklenburg Co., North Carolina
My Commission Expires Nov. 12, 2016
 


Signature Page to Amendment No. 4 to First Preferred Fleet Mortgage
U.S.A.
 

--------------------------------------------------------------------------------

 
SCHEDULE I
TO
FIRST PREFERRED FLEET MORTGAGE


DESCRIPTION OF THE VESSELS
 


 
Vessel Name
Official Number
Global Mirage
1060662
Global Quest
1050795
Global Vision
1058458
James H. Scott
1172960
Global Longhorn
1208913
Lori B
1111303
Kiwi I
1231575
Kiwi II
1231576
Kiwi III
1231577

 
 
 
 
 
Schedule I to Amendment No. 4 to First Preferred Fleet Mortgage
U.S.A.
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TO
FIRST PREFERRED FLEET MORTGAGE


[Copy of Amendment No. 4 to Credit Agreement with certain exhibits]
 
 
 
 
Exhibit A to Amendment No. 4 to First Preferred Fleet Mortgage
U.S.A.
 

--------------------------------------------------------------------------------

 
ADDRESS FOR SHIPOWNER AND MORTGAGEE
 
SHIPOWNER:
 
Global Geophysical Services, Inc.
13927 South Gessner Road
Missouri City, Texas 77489
Attention:  P. Mathew Verghese
Facsimile: (713) 808-7821
 
MORTGAGEE:
 
Bank of America, N.A.
Agency Management - East
101 South Tryon Street, 15th Floor
NC1-002-15-36
Charlotte, NC 28255
Attention:  Darleen R. Parmelee
Facsimile: (704) 409-0645
 


 
Attachment to Amendment No. 4 to First Preferred Fleet Mortgage
U.S.A.

--------------------------------------------------------------------------------